WEBER, J.
The board of education of Davis county school district has filed its application in this court for a writ of mandate to require defendants to levy taxes in accordance with the certified statement and estimate of the school board, and to make such a levy as will raise $148,150, less $57,150 that will be received from the state and state high school funds.
The assessed valuation of Davis county for 1919 is approximately $17,216,020. The defendants refused to levy or fix a tax on the property in the school district in excess of four and seven-tenths mills for the support and maintenance of schools in said district and the purchase of sites and erection of buildings for the school year beginning July 1, 1919. It is alleged by plaintiff, and is not denied, that the levy of four and seven-tenths mills would not produce sufficient revenue for the needs of the school district, and that the amount certified by the school board is necessary in order to maintain the schools during a period of nine months, and that it is estimated that a levy of six mills is required for the support and maintenance of the schools and the purchase of school sites and erection of buildings in the district.
*125Upon authority of Board of Education, etc., v. Stillman et al., 55 Utah, 125, 184 Pac. 159, Board of Education v. Hunter, 48 Utah, 373, 159 Pac. 1019, and Board v. Hanchett, 50 Utah, 289, 167 Pac. 687, tbe prayer of plaintiff’s complaint is granted, and the peremptory writ of mandate applied for is ordered to be issued. Plaintiff to recover costs.
CGRFMAN, C. J., and FRICK, GIDEON, and THURMAN, JJ., concur. ■